United States Court of Appeals
                     For the First Circuit


No. 15-1369

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                  ANTONIO RODRÍGUEZ-CARABALLO,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Pérez-Giménez, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
              Torruella and Lynch, Circuit Judges.


     Juan J. Hernández López de Victoria on brief for appellant.
     Nelson Pérez-Sosa, Assistant United States Attorney, Chief,
Appellate Division, Julia M. Meconiates, Assistant United States
Attorney, and Rosa Emilia Rodríguez-Vélez, United States Attorney,
on brief for appellee.



                         March 30, 2016
           LYNCH, Circuit Judge.         Antonio Rodríguez-Caraballo, a

former officer with the Puerto Rico Police Department, pleaded

guilty to making a false declaration to a federal grand jury.       The

district court sentenced him to forty-six months of imprisonment,

a sentence that was at the low end of his guideline sentencing

range.   On appeal, he challenges the district court's denial of a

downward variance.    We affirm.

                                    I.

           The operative indictment, returned by the grand jury on

August 2, 2013, charged Rodríguez-Caraballo with three counts:

providing misleading information to a law enforcement officer,

making a false statement to the Federal Bureau of Investigation,

and making a false declaration to a federal grand jury.             The

charges arose out of an investigation into the beating death of an

individual at the hands of three Puerto Rico police officers and

a subsequent cover-up of the incident.          Rodríguez-Caraballo was

not one of the officers involved in the beating, but he did testify

falsely about the event before a grand jury.

           On August 25, 2014, Rodríguez-Caraballo pleaded guilty

to one count of making a false declaration to a grand jury, in

violation of 18 U.S.C. § 1623.      In the plea agreement, the parties

jointly calculated a guideline sentencing range of forty-six to

fifty-seven months.




                                   - 2 -
          On   February   24,   2015,    Rodríguez-Caraballo   filed   a

sentencing memorandum that requested a downward variance to a

sentence of probation based on his age -- fifty-one years old at

the time of sentencing -- and his long history of public service

as a police officer.

          On February 27, 2015, Rodríguez-Caraballo was sentenced

to forty-six months of imprisonment, to be followed by a three-

year term of supervised release.         The district court explained

that it was denying Rodríguez-Caraballo's request for a variance

because "the conduct of this defendant was very detrimental not

only to the people of Puerto Rico but also to the Police of Puerto

Rico."   The district court stated that "it is unbecoming of a

police officer with supervisory powers to lie to the other law

enforcement officers who are investigating the commission of the

offense, as grave as this one, where a human being died," and it

expressed its concern that Rodríguez-Caraballo's actions were a

"very bad example to . . . those officers who are just entering or

have recently entered into service with the Police of Puerto Rico."

          This appeal followed.

                                  II.

          The government seeks to enforce the waiver-of-appeal

provision in Rodríguez-Caraballo's plea agreement.       Because poor

drafting makes it unclear whether this appeal falls within the

scope of the waiver-of-appeal clause, we decline to determine the


                                 - 3 -
applicability of the appeal waiver and instead affirm on the

merits.

           Rodríguez-Caraballo does not claim any procedural error.

He claims only that the district court's failure to grant a

downward variance renders his sentence substantively unreasonable.

The government urges us to apply plain error review because of

Rodríguez-Caraballo's     failure     to        preserve      a     substantive

reasonableness objection.    Although the standard of review for an

unpreserved substantive reasonableness challenge is uncertain, see

United States v. Cortés-Medina, 810 F.3d 62, 69 (1st Cir. 2016),

we do not resolve that uncertainty because the challenge fails

under either abuse of discretion or plain error review.

           At the sentencing hearing, the district court noted

Rodríguez-Caraballo's age, history of public service as a police

officer, and first-time offender status.           However, it declined to

give a downward variance upon noting the seriousness of his

offense,   noting   in   particular   the       detrimental       effects    that

Rodríguez-Caraballo's    actions    had    on    the   Puerto      Rico     Police

Department.    The district court's well-reasoned and adequately

explained decision was not an abuse of discretion.                To the extent

that   Rodríguez-Caraballo   argues    that     the    district     court    gave

insufficient weight to his age and history of public service, we

decline to reweigh the sentencing factors on appeal.                See United

States v. Gibbons, 553 F.3d 40, 47 (1st Cir. 2009); United States


                                   - 4 -
v. Dixon, 449 F.3d 194, 205 (1st Cir. 2006).   Nor did the district

court abuse its discretion by not expressly mentioning the awards

the defendant had received as a police officer.   See United States

v. Occhiuto, 784 F.3d 862, 869 (1st Cir. 2015).

          We affirm.




                              - 5 -